Citation Nr: 1813127	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  09-43 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from September 4, 2008, as 50 percent disabling from June 18, 2010, and as 70 percent disabling from May 2, 2014. 

3.  Entitlement to an initial rating in excess of 30 percent for traumatic brain injury (TBI).

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

5.  Entitlement to a higher initial rating for lumbar spine degenerative joint disease, evaluated as 10 percent disabling from September 4, 2008, and as 20 percent disabling from August 17, 2010. 

6.  Entitlement to an initial rating in excess of 10 percent for a torn meniscus with left knee strain.

7.  Entitlement to an initial rating in excess of 20 percent for left knee laxity and instability. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 18, 2010. 

9.  Entitlement to special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1986, from November 2004 to January 2006, and from May 2007 to September 2008.  He served multiple tours of duty in Iraq, was a combat medic and is the recipient of the Purple Heart as well as multiple other medals and badges.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied service connection for a liver disorder and granted service connection for PTSD (30 percent), diabetes mellitus (20 percent), and TBI (30 percent) rating.  In September 2010, the RO increased the PTSD rating to 50 percent from June 18, 2010.  The Veteran disagreed and perfected an appeal of these issues.

In August 2009, the RO granted service connection for a lumbar spine disorder (10 percent) and for a left knee disorder described as a torn meniscus and left knee strain (10 percent).  A subsequent rating decision granted a separate 20 percent evaluation for left knee laxity and instability from August 17, 2010, and increased the evaluation for lumbar spine degenerative joint disease to 20 percent from August 17, 2010.  The October 2010 VA Form 646 was accepted as a timely substantive appeal to the spine and knee issues. 

In March 2012, TDIU was granted effective June 18, 2010.  The issue of entitlement to TDIU prior to June 18, 2010 is considered as part of the current appeal because when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to SMC is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Board finds that the issue of entitlement to SMC has been raised by the record.  Concerning housebound status, the Veteran is being awarded a 100 percent rating for a single disability in this decision, and has additional disability rated at 60 percent or more.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  

On July 9, 2012, the Veteran appeared at a hearing before Veterans Law Judge (VLJ) Cheryl Mason.  Since that time, VLJ Mason has been sworn in as the Board's Chairman.  Pursuant to 38 U.S.C. 7102(b), a proceeding may not be assigned to the Chairman as an individual member.  However, the Chairman may participate in a proceeding, such as this, which has been assigned to a panel.

In February 2014, the Board remanded these matters to the Agency of Original Jurisdiction (AOD).  In a February 2017 rating decision, the RO increased the PTSD rating to 70 percent effective from May 2, 2014.  As this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his PTSD claim, the claim remained active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  For the issues being decided, as the identified additional records were requested, and the requested medical examinations and opinions as to the PTSD and liver claims were obtained, and the claims were readjudicated in the February 2017 supplemental statement of the case (SSOC), the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Parenthetically, the Board also remanded the issue of the reduction of VA benefits due to receipt of military drill pay for fiscal year 2009 for issuance of a statement of the case (SOC).  The Veteran did not perfect an appeal of that claim following the May 2017 SOC, and the matter is not before the Board.

Although additional evidence has been received since the February 2017 SSOC, the Board finds that it is not directly relevant to the liver disability service connection claim or that part of the diabetes mellitus rating claim being denied in that it is either duplicative or does not establish any additional information in the claims.  Moreover, the Veteran's representative indicated in December 2017 written argument that the Veteran sought to proceed with adjudication of these matters.  Therefore appellate review may proceed without prejudice to the Veteran.

The issues of initial ratings for the lumbar spine and left knee disabilities, and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A liver disability is not currently manifest, was not manifest during service or within the first post-service year, and is not related to service or service-connected diabetes mellitus.  

2.  The Veteran's PTSD has approximated total occupational and social impairment at all times relevant to the claim.

3.  Prior to October 18, 2011, the Veteran's diabetes mellitus type II did not require physician-prescribed regulation of activities.

4.  From October 18, 2011, the Veteran's diabetes mellitus type II required physician-prescribed regulation of activities.  

5.  The Veteran's request for TDIU prior to June 18, 2010, is based solely on a service-connected PTSD which is now rated at 100 percent.

6.  The Veteran is entitled to SMC at the housebound level.


CONCLUSIONS OF LAW

1.  A liver disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein and is not proximately due to, the result of, or aggravated by service connected disease or injury diabetes mellitus.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a 100 percent for PTSD have been met since the date of claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met prior to October 18, 2011.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2017).

4.  From October 18, 2011, the criteria for a 40 percent rating, and no higher, are met for type II diabetes mellitus.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2017).

5.  The question of whether the Veteran is entitled to an award of TDIU prior to June 18, 2010, is rendered moot by the grant of a 100 percent schedular ("total") rating for the service-connected PTSD effective from the original date of claim, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 4.14, 4.16 (2017).

6.  The criteria are met for SMC based on housebound status.  38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2017); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Liver Disability

	Legal Criteria

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as cirrhosis of the liver are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also warranted for disability which is proximately due to, aggravated by or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

	Analysis

The Veteran testified that he believes he has a liver disability that is due to his service-connected diabetes.  The treatment record reflects that he had elevated liver enzymes recorded in 2008 and 2009.  The Board remanded this matter in February 2014 to afford the Veteran an examination to determine whether there was such a disorder present.  In this regard, it is noted that the Veteran does not possess the expertise to diagnose a liver disorder, and the Board found the record was insufficient.  

The competent VA medical opinion evidence, the May 2014 liver examination report, clarifies that no current liver disability is present.  The examination included laboratory tests and examination.  No abnormal values were noted, and there was no cirrhosis.  The examiner noted the Veteran's history of now resolved elevated liver enzymes, first noted at Fort Campbell in 2008 at the same time he was diagnosed with Type II Diabetes.  After coming to the Beckley VAMC, his alkaline phosphatase was elevated on two occasions in 2008 and May 2009.  The examiner noted that the Veteran admitted to drinking heavily and also noted the following:

His blood sugar was also elevated to over 600 and his hemoglobin  A1C was 15.4. It is not uncommon for both of those circumstances to cause and elevation in the liver enzymes. In 2009 the veteran's diabetes was closely monitored. He received diabetic education and medication education. The blood sugar became controlled and there was no further  elevation in any of the liver enzymes. Last noted elevation was in May  2009 in the CPRS records.  

The examiner explained that, while these elevations were as likely as not caused by diabetes mellitus, he was treated and they normalized.  With proper treatment at VA, his blood sugar began to normalize and there were no further elevations in any of his liver enzymes.  The examiner emphasized that the issue was resolved in 2009.   It was noted that, fortunately for this Veteran, he was able to get his diabetes under control and there have been no further elevations of his liver enzymes.  

Additional VA treatment records do not show elevated liver enzymes or diagnosis of liver disorder.  

The Board finds the VA 2014 examination to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief that his diabetes has caused a liver disability, and while it is not disputed that the elevation was due to the diabetes, the most competent medical evidence of record shows that the Veteran does not have an actual liver disorder or disability, nor has he had any during any period of his appeal.  His assertions are outweighed by the 2014 VA opinion evidence showing no liver disorder or disability.  While it is acknowledged that this elevation occurred (and resolved) during the time period on appeal, elevated liver enzymes is a laboratory finding that is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; and see Final Rule, Schedule for Rating Disabilities, Endocrine System Disabilities 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Here, there is no functional impairment and his complaints do not rise to the level of disability in this particular case.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (This definition comports with the everyday understanding of disability, which is defined..., as an inability to pursue an occupation because of physical or mental impairment).  As the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable, and the claim must be denied.

II.  Initial Ratings for PTSD and Diabetes Mellitus

      Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

      PTSD Analysis

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  It is rated 30 percent from September 4, 2008, 50 percent from June 18, 2010, and 70 percent as of May 2, 2014.

Under the General Formula, Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

VA examinations as well as treatment records reflect ongoing treatment and medication for severe and chronic PTSD throughout the appeal period.  These records are essentially consistent with the Veteran's Board testimony in 2012.  

The gist of the Veteran's credible testimony, summed up by his representative at the outset of the hearing, is that the Veteran has been totally disabled due to PTSD symptoms since he separated from service.  At the hearing, it was discussed that the experiences the Veteran had as a combat medic during his two tours in Iraq have left him with severe PTSD which realistically result in grossly inappropriate behavior and his persistent danger of hurting self or others.  Although he candidly admits he initially tried to work for a couple of months, he was unable to do so due to the chronic symptoms of PTSD of anger and irritability that have been documented in the record.  Moreover, he has suffered from severe social impairment due to these same problems, as demonstrated by wholly deteriorated relationships with those close to him, including friends, significant others and his own children.  Again, the Veteran testified candidly before a member of this panel as to the devastating effects of PTSD since he has separated from service.  He explained that he initially hid the degree of his PTSD symptoms from his doctors, afraid they would lock him up.  However, his life was falling apart, in terms of his family and other areas, and he had to eventually get more help.  He discussed anger, irritability and ideas of self harm and harming others which cause him to be unable to get along in the work place and which led to his needing supervised visits with his son.  He feels uncomfortable talking to people who do not understand PTSD, and cannot talk to most people.  

The most recent VA examination in May 2014 reflects the examiner's assessment that the Veteran's PTSD with depression causes deficiencies in most areas.  However, based on a review of the totality of the examination and treatment record, considering the aforementioned credible, compelling testimony of this combat medic Veteran, and resolving the benefit of the doubt in favor of the Veteran, the Board concludes that PTSD symptoms exceed that level and, for all practical purposes, more closely approximate total and occupational impairment at all times relevant to the claim.  

      Diabetes Mellitus Analysis

The Veteran's diabetes has been rated as 20 percent disabling since September 4, 2008, under DC 7913 of 38 C.F.R. § 4.119.  This DC authorizes compensable ratings of 10, 20, 40, 60, and 100 percent.  The Board's inquiry will focus on whether a 40, 60, or 100 percent rating has been warranted at any time associated with his claim. 

Under DC 7913, a 40 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Under this provision, "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  In this case, the Veteran is not separately rated for complications of diabetes.  There are no complications that are deemed compensable. 

The relevant evidence in this matter consists of several VA examination reports, VA treatment records, and the Veteran's lay assertions.  This evidence does not approximate the criteria for a higher rating - i.e., the evidence did not indicate treatment requiring regulation of activities, nor did it indicate that diabetes caused episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or the requisite number of visits to a diabetic care provider along with the other criteria necessary, prior to October 18, 2011.  

VA examination in August 2010 revealed in relevant part that the Veteran reported taking Novolog 70/30 86 units in the morning and 86 units in the evening.  He was also taking insulin on a sliding scale, and metformin 850 mg orally three times per day.  Self blood glucose monitoring ranged from 250-280s.  He had been last hospitalized, for 3 days, back in service in 2008 for hyperglycemia.  He denied hospitalization for hypoglycemia.  The Veteran reported that he had not been told by his physician to restrict his activities due to diabetes.  He was eating a diabetic diet.  He denied erectile dysfunction.  

VA examination on October 18, 2011, revealed in relevant part that the Veteran was continuing to use insulin and oral medication for control of diabetes as described in the prior examination.  The physician indicated he was on a restricted diet and, significantly, now required regulation of activities as part of medical management for diabetes.  He reported he was taking medication for erectile dysfunction.

Subsequent treatment records show the Veteran has continued to be treated for diabetes as described previously.  VA treatment records reflects are not inconsistent with the findings and facts noted in the 2011 VA examination reports.  

Here, the Board finds that the criteria for a rating in excess of 20 percent for diabetes are not met or approximated prior to October 18, 2011, but that the criteria for a 40 percent rating, and no higher, are met as of that date.  There is no report or treatment record establishing that the Veteran's diabetes has required regulation of activities prior to October 18, 2011.  The manifestations of diabetes prior to October 18, 2011, consisted of the need to follow a restricted diet and take insulin.  There have been no episodes of ketoacidosis or hypoglycemic reactions that required hospitalization with the frequency at DC 7913 or weekly visits to a diabetic care.  The record also shows there has not been either progressive loss of weight or strength, and no complication has been shown to be compensable if separately evaluated.  

In assessing the claim, the Board has considered the Veteran's lay assertions, particularly those noted above and those that argue for an increase due to regulation of his activities.  The Veteran is certainly competent to attest to the severity of observable symptoms he may experience from diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective evidence, prepared by skilled professionals, is far more probative and more credible than the lay statements regarding what treatment the Veteran underwent for his diabetes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And the medical evidence did not establish that the Veteran required insulin, a restricted diet, and regulation of activities prior to October 18, 2011, or that any other criteria are present in this claim at any time.  See Camacho, 21 Vet. App. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes).  The most probative evidence establishes that the criteria for a 40 percent rating are met as of October 18, 2011, but not prior thereto.  As noted in Camacho, the determination is whether regulation of activities is medically necessary.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for diabetes prior to October 18, 2011, at which time a 40 percent rating, and no higher, is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

III.  TDIU

With respect to the Veteran's request for a TDIU, the Board notes that the Veteran now has a 100 percent evaluation for his PTSD.  A TDIU rating contemplates that the schedular rating is less than total.  38 C.F.R. § 4.16 (a).  Because the Board has determined that the Veteran's PTSD warrants a 100 percent evaluation, and because the Veteran's request for a TDIU was filed during the claim period, the request for a TDIU is rendered moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this case, the Veteran has consistently maintained that he is unemployable due to TDIU based on PTSD since he filed his claim in 2008.  Therefore, Bradley is distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot.

IV.  SMC based on housebound status

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Veteran's PTSD is rated 100 percent, and he has multiple other disabilities that total at least 60 percent for the relevant time period.  Specifically, TBI residuals are rated 30 percent, diabetes is rated 40 percent from October 18, 2011, and as 20 percent prior thereto, lumbar spine disability is rated 20 percent from August 17, 2010, and as 10 percent prior thereto, left knee laxity is rated 20 percent, left wrist, left torn meniscus, and tinnitus are each rated 10 percent, right wrist is rated 10 percent from October 21, 2009, and hearing loss is rated 10 percent from February 11, 2011.  These other disabilities total at least 60 percent for all times relevant to the claim.  Thus, SMC based on housebound is warranted.  

V.  Additional Consideration

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for a liver disorder, to include as secondary to service-connected diabetes mellitus, is denied.

For the entire period on appeal, a 100 percent rating for PTSD is granted, subject to the laws governing the award of monetary benefits.  

Prior to October 18, 2011, a rating in excess of 20 percent for diabetes mellitus is denied.  

From October 18, 2011, a 40 percent rating and no higher is granted for diabetes mellitus subject to the laws governing the award of monetary benefits.  

The issue of TDIU prior to June 18, 2010, is dismissed.

Special monthly compensation at the "s" rate is granted.


REMAND

I.  Lumbar spine and left knee disability ratings

Additional examination is warranted to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159.  The Veteran was most recently afforded VA examination for lumbar and left knee disabilities in October 2011.  That VA examination report, however, does not address the Veteran's pain and ranges of motion actively and passively, or specifically in weight bearing and non-weight bearing consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59 (2017).  Moreover, in a July 2017 VA form 21-2680, examination for housebound or aid and attendance, it is clearly noted that the Veteran is complaining of increased lumbar and left knee symptoms, to include falling due to his problems with his back and left knee.  However, there are no findings relevant to the rating of these disabilities in the report.  Therefore, on remand, the Veteran should be afforded a new VA examination to address the current severity of his lumbar spine and left knee disabilities, to include testing for pain and ranges of motion actively and passively, weight-bearing and non-weight bearing.  

With specific regard to the left knee rating for torn meniscus and strain, the AOJ must consider and appropriately rate the Veteran with full consideration of DC's 5258 and 5259, providing for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present.  Evaluation of a knee disability under DC's 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of same knee under DC 5258 or 5259, and vice versa.  See Lyles v. Shulkin, No. 16-0994 (Vet. App. November 29, 2017).  The Veteran's left knee torn meniscus must be rated in accordance with the Court's holding in Lyles.

II.  TBI rating

Additional examination is warranted to assess the current manifestations of TBI.  The Veteran's TBI is currently rated as a static disability characterized by headaches under the criteria set forth at 38 C.F.R. §  4.124a, DC 8100.  The most recent examination for the TBI, dated in May 2014, reflects normal motor activity and primarily suggests rating according to headaches remained appropriate.  However, the February 2017 examination for housebound or aid and attendance is replete with reference to the fact that the Veteran is reporting that he has trouble with daily activities related to increasing tremors due to TBI.  He is also noted to now have memory problems.  In light of these credible complaints that his disability picture has worsened since his last examination with regard to TBI, another examination must be afforded to accurately assess his current level of TBI.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new VA examination to address the current severity of the Veteran's service-connected lumbar spine and left knee disabilities.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner must address whether there is a dislocated semilunar or status post-operative cartilage in the left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  

2.  Schedule a VA TBI examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon) to ascertain the current nature and severity of his service-connected TBI residuals. All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's TBI residuals, including tremors and or migraine headaches, noting their frequency and severity.  The examiner's attention is invited to the July 2017 report of examination for housebound or aid and attendance in which the tremors are noted as a residual of TBI.

3.  After conducting any additional development deemed necessary, readjudicate the claims.  With regard to the left knee, ratings in consideration of DC's 5258 and/or 5259, must be granted as warranted.  See Lyles, supra.  If any claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




__________________________                      __________________________
              C. TRUEBA			H. N. SCHWARTZ
             Veterans Law Judge,                                        Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals




__________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


